 

Exhibit 10.14

 

Lilis Energy, Inc.
300 E. Sonterra Blvd.
Suite 1220
San Antonio, TX 78258

 

August 12, 2017

 

BY E-MAIL

 

Värde Partners, Inc.
901 Marquette Ave S. Suite 3300
Minneapolis, MN 55402
Attention: Legal Department
Email: legalnotices@varde.com and mspecks@varde.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of the date hereof
(the “Loan Agreement”), by and among Lilis Energy, Inc., a Nevada corporation
(the “Borrower”), the guarantors party thereto, Wilmington Trust, National
Association, as administrative agent, and each lender party thereto. Terms that
are defined in the Loan Agreement and that are used but not defined in this
Letter have the meanings given them in the Loan Agreement.

 

The Borrower hereby agrees that from and after the Effective Date and until the
Term Loan Conversion, the Lead Lender shall have the right to appoint one member
to the Board of Directors, who shall be reasonably acceptable to the Borrower.
As promptly as reasonably practicable following written notice from the Lead
Lender to the Borrower designating the person to be appointed to the Board of
Directors pursuant to this Letter, the Board of Directors shall appoint the
person designated by the Lead Lender to the Board of Directors. If any vacancy
is then existing on the Board of Directors, the Board of Directors shall appoint
such person to fill such vacancy, or, if no vacancy is then existing, the Board
of Directors shall increase the number directors constituting the full Board of
Directors by one and appoint such person to fill the vacancy resulting from such
increase. From and after the Effective Date and until the Term Loan Conversion,
the Borrower agrees, to the fullest extent permitted by law, to include in the
slate of nominees recommended by the Board of Directors at any meeting of
stockholders called for the purpose of electing directors, the person designated
by the Lead Lender pursuant to this Letter and, as applicable, to use its best
efforts to cause the election of each such designee to the Board of Directors,
including nominating each such individual to be elected as a director as
provided herein, recommending such individual’s election and soliciting proxies
or consents in favor thereof.

 

Section 10.09 of the Loan Agreement is hereby incorporated herein mutatis
mutandis.

 

[Remainder of page intentionally left blank.]

 

 

 

  



  Very truly yours,         LILIS ENERGY, INC.               By:  /s/ Joseph
Daches   Name: Joseph C. Daches   Title: Chief Financial Officer



 

[Signature Page]

 

 

ACCEPTED AND AGREED TO:               VARDE PARTNERS, INC., as Lead Lender      
        By:  /s/ Markus Specks   Name: Markus Specks   Title: Managing Director
 



 



[Signature Page]

 